TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-010-00210-CV


In re Hays County, Texas; Honorable Liz Sumter; Beatrice "Dee Dee" Baen and
Mark Chambers




ORIGINAL PROCEEDING FROM HAYS COUNTY


O R D E R


		Relators' emergency motion for stay is granted.  The trial court's April 6, 2010 order
is stayed pending this Court's determination of relators' petition for writ of mandamus.
		It is so ordered April 16, 2010.


  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop